UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 98-1491



EDDIE BRADFORD LEE, “Managing Trustee” of
Silver Will (Company) Trust, Flax Trust,
Rainbow Trust, D & J Trust, Highlander Trust,
Road To Freedom Trust, Tree Trust, HFS Trust,
Cornerstone Trust; WILLIAM SANFORD GADD,
Executive Trustee of Silver Will (Company)
Trust, Flax Trust, Rainbow Trust, D & J Trust,
Highlander Trust, Road To Freedom Trust, Tree
Trust, HFS Trust, Cornerstone Trust; KATHY
CAROL MOORE,

                                         Plaintiffs - Appellants,

          and


ONE HUNDRED AND SEVENTY-FIVE MEMBERS OF SILVER
WILL,

                                                         Plaintiffs,


HENRY BELL, JR.; ALVIN BOWMAN; ALBERT L.
CALLOWAY; LEE CHANG; JACK ELMORE CLINE; E.
DANE EDWARDS; GERALD B. GABRIEL; CHARLES H.
HOLMES; RAYMOND J. IRRER; SANDRA W. LITTLE;
BOBBY L. MAYHEW; LESIA WHITLEY MAYHEW; JUANITA
D. RICHARDSON; LARTHA L. RICHARDSON; DANA
WILLIAM SISK; ROBERT H. SISK; JAMES BENTON
STEWART; ROGER BERSET; WILLIAM LEO PUTNAM;
BETTY C. NIBLOCK; MICHAEL CASTLEBURY; TRACY
CASTLEBURY; TIM CASTLEBURY; MARK CASTLEBURY;
BLAKE M. MCWHIRTER; JAMES WILLIS VANNOY;
DANIEL THOMAS SAVET; KAREN DIANE SABET,

                                                 Parties in Interest,
             versus


DAVID A. MCCLELLAN; BECKY RICE; DAN PAULSON;
JULIA MUELLER; H. BRENT MCKNIGHT; WILLIAM J.
WILLIAMSON; WACHOVIA BANK OF NORTH CAROLINA,
N.A.,

                                          Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CA-97-355-3-P)


Submitted:     July 22, 1998             Decided:   August 5, 1998


Before ERVIN,* MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eddie Bradford Lee, William Sanford Gadd, Kathy Carol Moore,
Appellants Pro Se.    Jonathan Samuel Cohen, Donald Bruce Tobin,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.; James
Michael Sullivan, Assistant United States Attorney, Charlotte,
North Carolina; Ellen M. Gregg, WOMBLE, CARLYLE, SANDRIDGE & RICE,
Winston-Salem, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




     *
       Judge Ervin did not participate in consideration of this
case. The opinion is filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d).


                                2
PER CURIAM:

     Appellants appeal the district court’s order granting Defen-

dants’ motions to dismiss their civil complaint alleging that

Defendants violated their constitutional rights by seizing their

assets without a proper warrant. We have reviewed the record and

the district court’s opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. Lee v.

McClellan, No. CA-97-355-3-P (W.D.N.C. Nov. 21, 1997). We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                3